Citation Nr: 1221213	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-08 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbosacral spine degenerative disc disease with strain ("lower back disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from April 1992 to August 1999.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision. 

In November 2011, the Veteran had a hearing before the undersigned at the New York RO, and the transcript is in the file.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The medical records do not show that the Veteran has been prescribed bed rest to treat his service-connected back disability at any time during the course of his appeal; and even if the Veteran' statements are accepted as true, he was never actually on bed rest for two weeks or more in any 12-month period during his appeal.

2.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc, has not been shown to cause the forward flexion of the Veteran's thoracolumbar spine to be limited to 60 degrees or less or shown to cause the combined range of motion of the Veteran's thoracolumbar spine to be 120 degrees or less.

3.  The evidence of record does not show that muscle spasm or guarding as a result of the Veteran's service connected lower back disability has been severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  The Veteran testified that he was satisfied with the neurologic rating that had been assigned for his lower back disability.


CONCLUSION OF LAW

Criteria for rating in excess of 10 percent for lumbosacral spine degenerative disc disease with strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243, 5237 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's service connected back disability is currently rated at 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for a lumbar spine strain.  

As an initial point, the Veteran has, on several occasions, complained that he is evaluated for a strain when in fact he has disk degeneration in his back.  The Board will thus endeavor to briefly explain how back ratings are determined and assigned so that the Veteran has a full understanding.

In rating the Veteran under Diagnostic Code 5237, the Board is fully aware of the fact that degenerative disc disease has been shown in the Veteran's back.  However, whether the disability is classified as a strain or as disc degeneration is ultimately immaterial to the rating that is assigned, because the rating schedule assigns ratings based on the functional impairment caused by a disability, rather than on the actual diagnosis.  That is, the rating schedule contemplates symptoms such as pain, limitation of motion, incapacitating episodes of intervertebral disc syndrome, and muscle spasms, etc., and considers the functional limitation such symptoms cause, rather than assigning a specific percentage based on the back diagnosis that is assigned.  As such, the Board is fully aware that the Veteran has been diagnosed with degenerative disc disease in his back, and will seek to evaluate it fully within the context of the rating schedule which is described below.

The regulations provide that intervertebral disc syndrome is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes based on whichever method results in a higher evaluation.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  

In this case, the Veteran has been diagnosed with disc disease, but the medical evidence has not shown that he was ever actually prescribed bed rest during the course of his appeal.  The Veteran did report at a VA examination in April 2010 that he had one incapacitating episode in 2008 and one in 2009 that required bed rest and treatment by a physician; and he recalled that each episode lasted approximately one week.  However, even if the Veteran's statements are accepted as fully credible, that is that he had incapacitating episodes for one week in 2008 and one week in 2009, this would fall short of the requirement for a 20 percent rating of at least two weeks of incapacitating episodes in a single 12 month period.  He has also alleged that he misses up to 3 days of work per month due to his back disability.  Again, however, there is no indication in the record that he has required bed rest (as defined by law) on those days.  The fact that he voluntarily chooses to rest on days that his back disability flares up does not meet the regulatory definition of an incapacitating episode.

As such, a rating in excess of 10 percent based on intervertebral disc syndrome is not available, and consideration will be given to whether it is more beneficial to evaluate the Veteran's lower back disability under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for a lower back disability when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or when there is vertebral body fracture with loss of 50 percent or more of the height.  

The next higher rating of 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; and a rating in excess of 40 percent is not available unless either ankylosis or a fractured spine is present.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

In January 2005, the Veteran filed a claim seeking an increased rating for his service connected lower back disability.

At a March 2004 VA treatment session, he complained of ongoing lower back pain, stating that he experienced tingling in his left leg when sitting too long.  The medical professional found that deep tendon reflexes were 2+ in the Veteran's lower extremities and straight leg raises were negative.  The Veteran was observed to have good strength in his lower extremities.  He was assessed with neuritis.

In December 2004, the Veteran presented for treatment complaining about an increase in back pain without any specific injury.  It was noted that the Veteran's employment responsibilities included lifting refrigerators.  On examination, deep tendon reflexes were 2+ in the Veteran's lower extremities and straight leg raises were positive.  The Veteran had pain with extension and improvement with forward flexion.  Pain was localized over the lumbosacral area.  The Veteran's gait was steady and he was assessed with an exacerbation of the degenerative joint disease in his lumbosacral spine with radiculopathy.

In January 2005, the Veteran reported experiencing constant lower back pain over the previous 4-5 years that had worsened in the preceding few months.  He acknowledged that he did not use his prescribed medication.  The physical therapist found that the Veteran's forward flexion was within normal limits with pain returning.  Extension was also found to be within normal limits.  Straight leg raises were negative bilaterally.

In February 2005, the Veteran had a pain consultation.  It was noted that his pain was concentrated in his lower back with radiation into his left lower extremity.  The Veteran's back was tender to palpation over the paravertebral musculature with no trigger points.  The medical professional stated that vertebral alignment was maintained, but there was moderate narrowing of disk signaling.  The Veteran was assessed with spinal stenosis, lumbar radiculopathy, and facet arthropathy.

The Veteran was provided with a VA examination in March 2005 at which he reported having undergone physical therapy, used a TENS unit, and seen a chiropractor, with little success.  He denied either using a brace or taking medications.  The Veteran walked without an antalgic gait and did not favor either lower extremity.  He demonstrated forward flexion from 0-75 degrees with no pain noted on flexion, and extension from 0-30 degrees with pain at approximately 20 degrees of extension.  Left and right lateral flexion was from 0-30 degrees with some pain from 20-30 degrees on the right.  Left and right lateral rotation was from 0-30 degrees without significant pain or discomfort.  Deep tendon reflexes were symmetrical and 2+ at the patella and Achilles.  The physical examination did not reveal any significant muscle spasm, and there was no guarding or point tenderness that could be appreciated.  Straight leg raises were negative for any radicular symptoms.  X-rays showed mild degenerative changes in the lumbosacral spine.  The Veteran was diagnosed with lower back pain, but the examiner stated that he had good range of motion. 

In April 2005, the possibility of steroidal injections was discussed with the Veteran.  The Veteran had tenderness to palpation over the paravertebral musculature with no trigger points. 

In his May 2005 notice of disagreement, the Veteran indicated that in the previous year his back pain had increased significantly, and he asked that VA acknowledge that he had disk degeneration in his back (which the Board has done).  The Veteran added that he had tried numerous treatments without success.  He asserted that there were times that he was incapacitated to the point of requiring bed rest approximately once per month.

The Veteran was provided with a second VA examination in October 2006 to investigate his allegations of worsening pain.  He reported experiencing one period of incapacitation approximately six months earlier which lasted for hours.  He also reported flare-ups weekly that were alleviated by rest.  The Veteran was able to walk between 1/4 and 1 mile.  Thoracic spasm, atrophy, and guarding were not detected, and the examiner specifically found that muscle spasm, localized tenderness and guarding did not cause an abnormal gait or abnormal spinal contour.  The Veteran's spine was normal in posture and gait without any abnormal spinal curvatures.  Range of motion showed flexion to 90 degrees, and extension, lateral flexion, and lateral extension to 30 degrees each, with pain on motion, but no additional loss of motion on repetitive motion.  The Veteran was noted to be employed full-time and it was noted that he had lost less than a week in the previous year on account of his back.

The Veteran also submitted several notes from physical therapy from 2008, but the records did not address the rating criteria.

In a December 2009 VA treatment record it was noted that the Veteran's truncal motion was within functional limits with no tenderness or muscle spasm on palpation, although the Veteran did experience pain with trunk flexion.

Another VA examination was provided in April 2010.  The Veteran was noted to be able to dress and undress and handle his toilet and culinary activities.  He was also able to walk a mile and lift 50 pounds.  He denied receiving any specific back treatment at that time, opting for stretches at home.  The Veteran reported missing 1-2 days per month of work.  The Veteran indicated that he had one incapacitating episode in 2008 and one in 2009 that required bed rest and treatment from a physician.  He stated that each episode lasted approximately one week and was triggered by pulled muscles in his back at work.  The Veteran reported that he was on worker's compensation for both injuries.  On examination, the Veteran did not appear to be in pain.  His gait was slow but without limp.  There was no palpable spasm or tenderness.  The Veteran demonstrated forward flexion from 0-70 degrees.  He had extension from 0-20 degrees, left and right lateral flexion was 0-30 degrees and lateral rotation from 0-40 degrees.  The examiner also drew the impression that the Veteran could have flexed his back further, but chose not to.  Range of motion testing was conducted three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination on repetitive testing.  There was also no additional loss of joint function or motion due to repeated testing.  X-rays were normal except for some small osteophytes at the L3-4 level.  The Veteran was assessed with a lumbar spine strain with mild degenerative disc disease.  The examiner stated that he had relatively normal examination, except for some loss of flexion beyond 70 degrees, but the examiner noted that even then the Veteran appeared to be able to flex more.  The examiner also noted that the Veteran had reported being off 1-2 days per month and being off three days in January 2010, which the examiner felt was excessive for a job such as the one the Veteran had. 

At a VA consultation in May 2010, the Veteran had full range of motion in his back with pain.  Straight leg raises were negative.

The Veteran also testified at a hearing before the Board in November 2011, stating that his back pain had increased since service, but acknowledging that he had recently completed a chiropractic series through VA which had "helped tremendously."  The Veteran asserted that he had missed 2-3 days of work per month on account of his back disability.  However, he did not specifically indicate that he had been prescribed bed rest on any of those occasions.
As noted, a 20 percent rating is assigned when forward flexion is limited to 60 degrees or less, or when the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less.  The Board has reviewed the entirety of the Veteran's claims file, but finds that the criteria for a rating in excess of 10 percent have not been met.

Simply put, while range of motion has been tested on a number of occasions, the Veteran's forward flexion has not been shown to be functionally limited to 60 degrees and the combined range of motion of the thoracolumbar spine has not been shown to be functionally limited to 120 degrees or less.

For example, in January 2005, a physical therapist found that the Veteran's forward flexion and extension were within normal limits, although the Veteran did experience pain returning after forward flexion.  

At the March 2005 VA examination, the Veteran demonstrated forward flexion from 0-75 degrees, and extension from 0-30 degrees with pain at approximately 20 degrees.  Left and right lateral flexion was from 0-30 degrees with some pain from 20-30 degrees on the right.  Left and right lateral rotation was from 0-30 degrees without significant pain or discomfort.  

At the Veteran's second VA examination in October 2006, he demonstrated forward flexion to 90 degrees, and extension, lateral flexion, and lateral extension to 30 degrees each.  There was pain on motion, but the examiner stated that there was no additional loss of motion following repetitive motion.  

The Veteran was provided with a third VA examination in April 2010 at which he demonstrated forward flexion from 0-70 degrees.  He had extension from 0-20 degrees, left and right lateral flexion was 0-30 degrees and lateral rotation from 0-40 degrees.  The examiner also drew the impression that the Veteran could have flexed his back further, but chose not to.  Range of motion testing was conducted three times and there was no evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination on repetitive testing.  There was also no additional loss of joint function or motion due to repeated testing.  In fact, the examiner specifically stated that on examination, the Veteran did not appear to be in pain.  The examiner stated that he had relatively normal examination, except for some loss of flexion beyond 70 degrees, but the examiner noted that even then the Veteran appeared to be able to flex more.  

At a VA consultation in May 2010, the Veteran had full range of motion in his back with pain.  

As described, during the course of his appeal, the Veteran's forward flexion has not been shown to be limited to 60 degrees (as he demonstrated 70 degrees of flexion or more at each examination) and the combined range of motion of the thoracolumbar spine has not been shown to be limited to anywhere near 120 degrees.  Therefore, a back rating in excess of 10 percent is not warranted based on limitation of the range of motion.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran did report experiencing some pain with range of motion testing.  However, at no time was pain found to cause functional limitation to the point that a rating in excess of 10 percent would be warranted.  To this end, even if flexion was slightly limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  For example, while the examiner in 2006 observed some painful motion, the examiner found that neither pain, nor repetitive motion, actually resulted in any functional limitation.

Additionally, while pain was noted on certain movements at the VA examinations, such as in March 2005, even using the point at which motion became painful as the limit of the Veteran's motion, forward flexion would consistently have exceeded 60 degrees and the combined range of motion would still have consistently exceeded 120 degrees.  

The evidence of record also fails to show that the Veteran had either muscle spasm or guarding that was severe enough to result in an abnormal gait or abnormal spinal contour.  For example, in December 2004, the Veteran's gait was noted to be steady.  At his March 2005 VA examination, he walked without an antalgic gait and did not favor either lower extremity.  Moreover, the physical examination did not reveal any significant muscle spasm, and no guarding or point tenderness that could be appreciated.

At the Veteran's second VA examination in October 2006, thoracic spasm, atrophy, and guarding were not detected, and the examiner specifically found that muscle spasm, localized tenderness and guarding did not cause an abnormal gait or abnormal spinal contour.  The Veteran's spine was normal in posture and gait without any abnormal spinal curvatures.  

Finally, at the Veteran's third VA examination in April 2010, his gait was slow but without limp, and there was no palpable spasm or tenderness noted.  

As such, a rating in excess of 10 percent is not warranted based on either muscle spasm or guarding.

There has also been no evidence or allegation that the Veteran has ankylosis in his lumbar spine.

The regulations governing the evaluation of back claims do provide that orthopedic and neurologic manifestations of a back disability may be rated separately and then combined.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Here, the Veteran was granted a 10 percent rating for radiculopathy impacting the left lower extremity during the course of his appeal by a July 2010 rating decision.  The Veteran did not disagree with the rating assigned by this rating decision and in fact he testified at a hearing before the Board that he was satisfied with this rating.  As such, the Board will not separately discuss whether a separate rating is warranted for neurologic impairment.

As discussed above, the evidence of record does not support a schedular rating in excess of 10 percent for the Veteran's lower back disability, and to this end, the Veteran's claim is denied.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's lower back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain and limitation of motion which are contemplated in the rating assigned.  As such, the schedular rating criteria adequately describes the Veteran's back related symptomatology and referral for consideration of an extraschedular rating is not warranted. 

Further, the Board has reviewed this record and found no indication that the issue of entitlement to a total disability rating based on individual unemployability had been raised.  See Rice v. Shinseki, 22 Vet. App. 124 (1996).  As an initial point the Veteran testified that he continues to work.  It is not disputed that, as he testified, he does miss several days of work per month on account of his back disability, but some interference with employment is contemplated in the rating that is assigned.  As such, the evidence does not suggest that the Veteran cannot work on account of his service connected back disability and the issue of TDIU has therefore not been raised in this case.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board.  At the hearing, the Veteran identified several VA treatment records that were outstanding at that time.  Following the hearing, these records were obtained and placed in the Veteran's virtual VA file.  The Veteran also waived RO review of these records.  

It is noted that the Veteran did reference being on worker's compensation for one week in 2008 and one week in 2009, and no worker's compensation records have been provided.  However, the Board concludes that the Veteran is not prejudiced by any failure to seek these records, as even accepting the fact that he was on bed rest for each of the two weeks, the evidence would not support a rating in excess of 10 percent.  That is even if the Veteran was prescribed bed rest for each of those weeks (and there is no indication that he was) a higher rating would require two or more weeks in a single year.  Additionally, VA obtained VA back examinations both before and after these worker's compensation incidents which evaluated the condition of his back.  Therefore the Board is satisfied that the Veteran is not prejudiced by any failure to seek worker's compensation records. 

As noted, the Veteran was also provided with a number of VA examinations (the reports of which have been associated with the claims file).  The Board finds the most recent VA examination was thorough and adequate and provides a sound basis upon which to make a fully-informed decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

A rating in excess of 10 percent for lumbosacral spine degenerative disc disease with strain is denied.


____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


